1. STATUTE OF FRAUDS. Contract to sell land. Not signed by rendee.
A written agreement for the sale of land is enforcible against the vendor who signed it, though neither the agreement nor any contract to pay the price was signed by the vendee, where such vendee afterward offers in writing to perform the contract. The offer makes the contract mutual, and it cannot be said there is a want of consideration.  Catlett v. Bacon, 33 Miss., 269, explained.
2. SAME. Promise to pay in commodity. Bill for performance.
An offer to pay the agreed price contained in a bill brought by the vendee for specific performance, and signed by him, is sufficient as an offer to perform; and where the promise is to pay for land in cotton, to be delivered at certain times, and in certain quantities, an offer to perform by payment of the money value of the cotton at the time and place specified, to be ascertained by accounting, is sufficient, and this, although the bill be filed after the time fixed for delivery of the cotton. Metcalf v. Brandon, 55 Miss., 841, cited. *Page 919